DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	Claim 1 ends with the limitation “the one end of the first via, the cathode electrode pad, the terminating resistor, the one end of the second via are arranged on the in this order”.  There is clearly a limitation missing between “on the” and “in this order”, and it is not entirely clear what the missing limitation is supposed to be; for instance it could be “on the first surface of the transmission line substrate” or “on the optical modulator”, and the order of the one end of the first via, the cathode electrode pad, the terminating resistor, the one end of the second via would be different depending on whether you start from the transmission line substrate or the optical modulator.  For purposes of examination the examiner will assume the missing limitation is on or the other of “first surface of the transmission line substrate” or “optical modulator”.
Claims 2-6 inherit the deficiency of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. (US 2004/0202397 A1).
With respect to claim 7:	Hatta teaches “an optical modulator assembly (10+20+30+40) comprising: a optical modulator (40) having an one surface (surface facing down in Fig. 1 and up in Fig. 2), an anode electrode (42e) and a cathode electrode pad (45), the anode electrode pad and the cathode electrode pad are formed on the one surface (see Fig. 2); a transmission line substrate (30) having a first surface faces with the one surface of the optical modulator (see Fig. 1) and a second surface opposed to the first surface (see Fig. 1), a signal wiring pattern (34) provided on the first surface and electrically connected with the anode electrode pad (paragraph 64), a ground pattern (33) provided on the first surface and electrically connected with the cathode electrode pad (paragraph 64) and terminating resistor (R2) provided on the first surface (see Fig. 2); and a terminating resistor (R2) provided on the first surface (see Fig. 2) and connected with the ground pattern (see Fig. 4); a wire (34s) having an inductor component (paragraph 66) provided on the transmission line substrate (see Fig. 2), and electrically connecting the signal wiring pattern with the ground pattern (see Fig. 4); a first capacitor (C2) provided between the signal wiring pattern and the ground pattern (see Fig. 4) and located between the anode electrode pad (see Figs. 1, 4) and a signal input (24), the first capacitor is protruding from the signal wiring pattern to the ground pattern (see Fig. 1)”.
With respect to claim 8:	Hatta teaches “wherein a one end of the first capacitor is extending along the ground pattern (see Fig. 1)”.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an optical modulator assembly comprising: a transmission line substrate having a first surface faces with the one surface of the optical modulator and a second surface opposed to the first surface; a first via provided extending through from the first surface to the second surface of the transmission line substrate, the first via having one end on the first surface electrically connected to the signal wiring pattern and another end on the second surface; a second via provided extending through from the first surface to the second surface of the transmission line substrate, the second via having one end on the first surface electrically connected to the ground pattern via the terminating resistor and another end on the second surface; and a wire having an inductor component provided on the second surface of the transmission line substrate, and electrically connecting between the another end of the first via and the another end of the second via along with the other limitations of the claim. 
Hatta, considered to be the closest prior art, teaches an optical modulator assembly comprising an optical modulator and a transmission line substrate, the optical modulator having an anode and a cathode and the transmission line substrate having signal lines connecting to the anode and cathode and having a capacitor, terminating resistor, and inductor.  Hatta, however, has all components on the first side of the transmission line substrate and thus no vias extending from the first surface to a second surface.
Otani et al. (US 20210218473 A1), another related prior art, teaches an optical modulator assembly comprising an optical modulator and a transmission line substrate.  Otani, however, has all components on the first side of the transmission line substrate and thus no vias extending from the first surface to a second surface.
Claims 2-6 inherit the subject matter from claim 1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875